327 S.W.3d 626 (2010)
Samuel TAYLOR, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93969.
Missouri Court of Appeals, Eastern District, Division Five.
December 21, 2010.
*627 Timothy Forneris, Assistant Public Defender, St. Louis, MO, for Movant/Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Samuel Taylor (Movant) appeals from the motion court's findings of fact, conclusions of law, and judgment (judgment) denying his Rule 29.15 Amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence (PCR Motion), entered following an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).